Title: To John Adams from Samuel Green, 26 October 1825
From: Green, Samuel
To: Adams, John


				
					Sir
					New London (Con) Oct 26, 1825
				
				A stranger who holds your character in affectionate and reverential regard, requests you to accept a copy of An Address delivered on Groton Heights, the 6th ult. by Wm H. Brainard, Esq. of this city, in commemoration of one of the most painful, but glorious events of the war of the revolution; assured that the recorded evidences of the voluntary sacrifices, heroism and patriotic devotedness of the generation of the Revolution can never fail of interesting one who acted so important and  a part honorable a part in these perilous times; and that you, who achieved so much towards gaining the invaluable prize of Independence, can never be in indifferent to the means adopted  & adopting for rendering permanent the History of those events which will most forcibly impress our descendants with a due sense of the magnitude of the price paid for the blessings transmitted to them—stimulating them to emulate the deeds, to venerate the memory, and immortalize the principles of their ancestors.—Wishing you every comfort in life, & humbly praying for your immortal happiness, I am with the highest  regard, / most respy yr. obt servt
				
					Saml Green
				
				
			